Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 23,
2019.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-18-01099-CV


      BURNEY ROAD MUNICIPAL UTILITY DISTRICT, Appellant

                                        V.

                     CITY OF SUGARLAND, TEXAS, Appellee

                      On Appeal from the 458th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 18-DCV-249190


                           MEMORANDUM OPINION

      This is an appeal from a judgment signed December 4, 2018. On July 17,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.